 1

 2

 3

 4

 5
                                                               JS-6
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   LANDU M. MVUEMBA,                        Case No. CV 19-09866 FMO (RAO)
12                       Petitioner,
13          v.                                JUDGMENT
14   THE PEOPLE,
15                       Respondent.
16

17         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
18   without prejudice for the reasons set forth in the related Order Summarily Dismissing
19   Application for Certificate of Probable Cause for Lack of Jurisdiction and Denying
20   Certificate of Appealability.
21

22   DATED: March 18, 2020                          /s/
23                                         FERNANDO M. OLGUIN
                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28
